Within the time permitted by the rules of this Court, counsel for the appellant filed a petition for a rehearing in the cause, wherein we heretofore affirmed the judgment of the Court of General Sessions for Marlboro County. In their petition, and the argument submitted therewith, the learned counsel have again displayed strong evidence of their sincere belief that the judgment, adverse to their client in the lower Court, was entirely too severe. They insist strongly that there was error in our former decision. Three members of the Bennettsville bar, Messrs. W.M. Stevenson, N.W. Edens, and R.P. Bellinger, outstanding lawyers in their section, whose views are always entitled to the careful consideration of this Court, have certified that, in their opinion, the petition for rehearing "is meritorious."
Since the result of the cause to the appellant is so grave, and his counsel are so insistent that there was error in the conclusion reached by this Court, which view is supported by the opinion of the worthy attorneys we have named, the *Page 88 
Court has taken considerable time to study carefully the petition for rehearing, and in connection therewith to go over again the record before us.
The sole ground upon which the petition is based relates to the holding of this Court that there was no error on the part of the trial Judge in refusing to grant the appellant's motion for a severance.
In the opinion we delivered, we said: "As we understand the occurrences in the trial, the defendants, Johnny Moore and Julia Moore, who changed their pleas of not guilty to pleas of guilty, were charged in the same indictment with the appellant, who was alleged to have been a principal in the murder; and, until these two defendants had withdrawntheir former pleas and entered their last pleas of guilt, therewas no motion on the part of the appellant, or any other defendantin the case, for a severance." (Italics added.)
Regarding the statements quoted, the petition for rehearing sets forth this: "* * * The Court based its finding upon the assumption that the motion for a severance was made only after the codefendants, Johnny Moore and Julia Moore, had plead guilty to being accessories after the fact of murder while the facts are, and the record. discloses,that the motion for a severance and a continuance of the caseof Hilton Williams was made by counsel for Hilton Williamsbefore the pleas of guilty of Johnny Moore and JuliaMoore were made and accepted and published by the Court." (Italics ours.)
Counsel for the appellant have now pointed out, at certain places in the transcript of record, statements there appearing which indicate that they may be correct in the position they take — that a motion for a severance was made in behalf ofthe appellant before the defendants Johnny Moore and JuliaMoore entered formally, in open Court, their pleas of guiltyas to the charge of accessory after the fact, for which theystood indicted. *Page 89 
A correct statement of the occurrences in the trial Court, with relation to the motion for severance, and some matters occurring before that motion was interposed, appears now to be as follows: At the September, 1930, term of the Court, with Judge Grimball presiding, all the defendants were arraigned. Messrs. Rogers  Ellerbe appeared for the appellant and Newton and Coachman, two other defendants. Johnny Moore, Julia Moore, and Streater Scott were not at that time represented by counsel. At the request of the Court, Mr. Rogers assisted the unrepresented defendants in the arraignment, but announced, "I don't want that to be a committal to anything further than the arraignment," in which announcement Judge Grimball readily acquiesced. All the defendants pleaded "not guilty." The case was continued on the motion of Mr. Rogers of appellant's counsel.At that term of the Court no request for a severance wasmade.
The case was also continued at the next term of the Court. No request for a severance was made at that term.
At the May, 1931, term, when the appellant was tried, his Honor, Judge Dennis, presiding, Mr. Rogers announced that his firm only represented the appellant, Streater Scott, and Walter Coachman; and informed the Court that the other defendants were not represented "in so far as I know." The solicitor entered a nolle prosequi as to the charge of murder against Newton, and informed the Court that at the previous term an indictment, charging him with accessory after the fact, had been returned by the grand jury. Mr. Rogers inquired of the Court if it was "competent, after arraignment to nol. pros. that case?" The trial Judge replied in the affirmative. After the nolle prosequi was entered, Newton was not charged in the same indictment with the appellant. Johnny Moore and Julia Moore were charged in that indictment. After ascertaining that Johnny Moore and Julia Moore were not charged with murder, the presiding Judge said they were not entitled, under the law, *Page 90 
to have counsel, but, under the circumstances, he would assign counsel any way; and counsel were assigned.
The record does not show clearly the exact time in the proceedings when Johnny Moore and Julia Moore, either in person or through their assigned counsel, announced that they would withdraw their former pleas of "not guilty" and interpose pleas of guilty, but, evidently, as disclosed in the record, the Court and all the interested attorneys were advisedbefore any motion for severance was made that JohnnyMoore and Julia Moore would enter pleas of guilty. That statement is made because Mr. Rogers, of counsel for the appellant, said: "I want to enter a protest against any pleas being taken in this case until after the principal is tried." Right after this statement of Mr. Rogers, appearing in the record, there is the following: "Note: This remark was occasioned by the fact that the Solicitor called Johnny Moore and Julia Moore to come around and sign their pleas." The Court said that the defendants could plead before they go to trial. Mr. Rogers said they had already been arraigned and pleaded not guilty. The Judge said the defendants could withdraw that plea. After a statement on the part of Mr. Rogers to the effect that such course would be unfair to his client, the appellant, Mr. Ellerbe, of counsel for the appellant, then said, "We will ask for a severance." From that moment on much was said, on the part of the Court and the counsel, with reference to the pleas of guilty already interposed, or to be interposed, on the part of Johnny Moore and Julia Moore, and with reference to the motion for a severance, but we do not find in the record anything to show clearly whether or not the pleas of guilty by those two defendants were entered before or after the statement of Mr. Ellerbe that a severance was asked, with the exception of one statement on the part of the Court, coming after the announcement by Mr. Ellerbe, in the following language, "I will accept their pleas at this time, otherwise I will have to go on and try them." After that *Page 91 
announcement, Mr. Rogers did clearly move the Court to "sever the trial of these defendants, that is, sever Hilton Williams from all of the others, and try him and him alone."
While it may appear from some of the language of our opinion, set forth in the petition for rehearing, and hereinbefore quoted, that we only considered the motion of Mr. Rogers last mentioned, it was the intention of the Court to pass generally upon the right of the appellant to a severance of his trial from a trial of any and all of his codefendants, and a careful reading of what we said on the question of severance will, we think, so disclose.
In the beginning of our consideration of the exceptions as to the refusal of the Court to grant the severance, we said: "In the first question submitted, complaint is made that the presiding Judge committed error and abused his discretion in his refusal to grant a severance in the case, so that the appellant could be tried separately from his codefendants, charged with being accessories after the fact, who were allowed to change their pleas of not guilty to guilty pleas by agreement between the Solicitor and counsel appointed by the Court to represent those defendants, all ofwhich happened about the time of the commencement of the
trial and in the presence of the jurors drawn to hear thecase." (Emphasis added.)
Again, touching the possible position that the appellant complained of the refusal to grant him a severance from Scott and Coachman, we said: "So we pass also on that particular question." Concluding what we had to say as to the matter of severance, we stated, "Taking all the circumstancesinto full consideration, we are unable to find any errorin the refusal to grant any motion for severance thatwas offered." (Italics added.)
In relating what we gathered were the facts of the occurrences in the lower Court as to the motion for severance, we did say: "We understand * * * until these two defendants [the Moores] had withdrawn their former pleas *Page 92 
and entered their last pleas of guilt, there was no motion on the part of the appellant * * * for a severance." But our holding that there was no error on the part of the trial Judge in his refusal to grant any motion for severance was not based upon the time when any such motion was made. An examination of all that was said as to the requested severance will show that we based our holding thereon upon these things:
1. The entry of the nolle prosequi on the indictment as to Newton eliminated him as a defendant in the case and resulted in the severance of the trial of the appellant, so far as Newton was concerned.
2. That the pleas of guilty on the part of Johnny Moore and Julia Moore made it unnecessary to try those two defendants, and that accomplished a severance of any trial of the appellant from any trial of those two defendants.
3. That if the appellant desired a severance in the trial as to his codefendants Scott and Coachman, and a motion therefor was made, and if error was alleged on that account (which appeared doubtful to us), the action of the Court in refusing such requested severance was not prejudicial to the appellant, since it was not shown that there was any conflict as to the interest of the appellant and the interest of those two of his codefendants.
4. That the granting or refusing of a severance lies within the discretion of the trial Judge, and we found no abuse of that discretion.
Since the appellant, in his serious condition, is entitled at the hands of this Court to an earnest and careful consideration of any and all possible legal error in his trial, about which he complains, we will accept the view of his counselthat a motion for severance was made before the pleas ofguilty of Johnny Moore and Julia Moore were entered. We have considered the contention that there was error in the refusal to grant the motion for severance, because the motion was made before, and not after, the pleas of guilty had *Page 93 
been entered. But we are still unable to find any error on the part of the trial Judge in refusing such motion; and what we have already said as to the motion for severance, and the reasons formerly given for such holding, answers the position of the appellant.
Regardless of when the motion for severance was made,the appellant was not tried with Johnny Moore and JuliaMoore. Those two defendants were not tried at all. Theywere used as witnesses for the State.
After going over the record again, we are absolutely unable to see how the appellant could complain because he was tried along with his codefendants Scott and Coachman. We think the reasons for this view have already been sufficiently set forth.
The real complaint of the appellant now, as originally made, is not so much, it seems to us, with regard to the motion for severance, but to the action of the Court in permitting Johnny Moore and Julia Moore to plead guilty to the crime of accessory after the fact in the presence of the jurors, who would be called upon to try the appellant for the crime of murder. The argument is that the pleas of guilty on the part of those two defendants necessarily implied that the appellant was guilty of the murder alleged against him. We went fully, in the first opinion, into that matter. The defendants Johnny Moore and Julia Moore had the right, under the law, to plead guilty to the charge against them. The only place in which that plea could be made was in open Court. If those two defendants had not entered their pleas of guilty at the particular time they were entered, but had awaited to enter such pleas after the conclusion of appellant's trial, we fail to see wherein such action would have proven beneficial to the appellant. For, as said before, these two defendants were witnesses in the case for the State, they were cross examined at length by the appellant, and all they had to say about the homicide, and the matters occurring thereafter and their connection therewith, *Page 94 
were heard by the jury. That testimony must have had more effect on the jury than any possible formal plea of guilty could have had.
Naturally, as human beings, for sympathetic reasons, we would like to grant the very earnest prayer of appellant's counsel for a rehearing in the cause, looking to the probability, or even the possibility, of giving the appellant another chance in the lower Court. The eloquent arguments, oral and written, to this Court by counsel for the appellant, based upon the severity of the sentence imposed upon the appellant, a negro, for the slaying of a white man at a negro bawdyhouse, have appealed strongly to us. But it has been said for a hundred years that this Court is "for the correction of errors of law only" in criminal cases. In our system of jurisprudence, in a case of this character, the verdict of the jury, and the sentence thereon, is not a matter for us. We are not intrusted, under the law, with the dispensation of mercy.
Another careful, thorough, and painstaking consideration of the entire record in the case, in connection with the petition for rehearing, has again convinced us that there was no legal error committed in the appellant's trial. Under the law, it is our duty, therefore, to affirm the judgment of the lower Court, and, accordingly, the petition for rehearing is dismissed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER, CARTER and BONHAM concur.